DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “the feeding of the subsequent sheet is started at a first timing” in line 19 and “the feeding of the subsequent sheet is started at a second timing that is later than the first timing” in lines 24-25 are unclear. If the subsequent sheet is already determined to start feeding at the first timing, it cannot start feeding at a second timing that is later than the first timing. 
Regarding claims 2-14, for their dependence on claim 1, recitations of claims 2-14 also lack clarity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US 2016/0052311 A1).
Taniguchi et al. teach the following claimed limitations:
Regarding claim 1, an image recording apparatus (printing apparatus; FIGs. 1-3) comprising: 
a tray configured to support sheets (feeding tray 11; FIGs. 1-3); 
a feed roller configured to feed sheets supported on the tray (pickup roller 2; FIGs. 1-3); 
a pair of conveyance rollers located on a conveyance path through which sheets pass (feeding roller 3 and feeding driven roller 4; FIGs. 1-3); 
a print engine located downstream of the pair of conveyance rollers on the conveyance path in a conveyance direction of sheets (printhead 7 and carriage 10; FIGs. 1-3); and 
a controller (MPU 201; FIG. 5) configured to: 
control the feed roller to rotate to perform feeding of a preceding sheet supported on the tray to the conveyance path (step S2; FIG. 6A); 
control the pair of conveyance rollers to rotate to convey the preceding sheet fed by the feed roller in the conveyance direction through the conveyance path (steps S3-S8; FIG. 6A); 
recording of an image on the preceding sheet that is conveyed by the pair of conveyance rollers (step S8; FIG. 6A); 
determine whether, in a case where feeding of a subsequent sheet is performed in a first feed condition (step S10; FIG. 6A), the subsequent sheet contacts the pair of conveyance rollers during the recording on the preceding sheet (the period of recording on the preceding sheet is between step S8 and step S30; when the leading edge of succeeding sheet 1-B is detected in step S11, the succeeding sheet 1-B has contacted rollers 3 and 4 while being conveyed to sensor 16; FIG. 6A), the subsequent sheet being a sheet that is fed subsequent to the preceding sheet, the first feed condition being a condition that the feeding of the subsequent sheet is started at a first timing before the recording on the preceding sheet ends and that the subsequent sheet is fed at a first velocity (timing and velocity at step S10; step S10 is before step S30; FIG. 6A); and 
in response to determining that the subsequent sheet contacts the pair of conveyance rollers during the recording on the preceding sheet (step S11; FIG. 6A), control the feed roller to perform the feeding of the subsequent sheet in one of a second feed condition and a third feed condition, the second feed condition being a condition that the feeding of the subsequent sheet is started at a second timing that is later than the first timing, the third feed condition being a condition that the subsequent sheet is fed at a second velocity that is lower than the first velocity (after stopping at step S13, the succeeding sheet 1-B is restarted at a later timing in step S31; FIG. 6A).
Regarding claim 2, the print engine includes: 
a head configured to eject ink droplets (printhead 7; [0061]; FIGs. 1-3); and 
carriage on which the head is mounted (carriage 10; [0061]; FIGs. 1-3), the carriage being configured to move in a scanning direction intersecting the conveyance direction (direction intersecting the sheet conveyance direction; [0061]); and
wherein the controller is configured to: 
in the recording, alternately perform conveyance of a sheet by a particular line feed width and ejection of ink droplets from the head while moving the carriage in the scanning direction (intermittently conveying the printing sheet by a predetermined amount; [0073]); and 
in response to determining that the subsequent sheet contacts the pair of conveyance rollers during the ejection on the preceding sheet, perform the feeding of the subsequent sheet in one of the second feed condition and the third feed condition (after stopping at step S13, the succeeding sheet 1-B is restarted at a later timing in step S31; FIG. 6A).
Regarding claim 14, the controller is configured to control the feed roller to perform the feeding of the subsequent sheet in one of the second feed condition and the third feed condition, such that the subsequent sheet contacts the pair of conveyance rollers during the conveyance of the preceding sheet by the particular line feed width (the period of recording on the preceding sheet is between step S8 and step S30; when the leading edge of succeeding sheet 1-B is detected in step S11, the succeeding sheet 1-B has contacted rollers 3 and 4 while being conveyed to sensor 16; FIG. 6A; during printing the preceding sheet is conveyed by a predetermined amount).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 2016/0052311 A1).
Taniguchi et al. teach the following claimed limitations:
Regarding claim 5, the controller is configured to determine whether, in a case where the feeding of the subsequent sheet is performed in the first feed condition, the first timing is during the ejection on the preceding sheet (since step S10 is before step S30, the first timing is during the ejection on the preceding sheet; FIG. 6A).
claim 13, an arm having a base end and a distal end, the distal end rotatably supporting the feed roller (slanting arm supporting pickup roller 2 and driving shaft 19; FIGs. 1-3),
wherein the arm extends diagonally downward from the base end toward the distal end in a sheet feed direction in which the feed roller feeds a sheet (FIGs. 1-3).
Taniguchi et al. do not teach the following claimed limitations:
Further regarding claim 5, in response to determining that the first timing is during the ejection on the preceding sheet, perform the feeding of the subsequent sheet in a fourth feed condition, the fourth feed condition being a condition that a drive state of the feed roller is different such that vibrations to the image recording apparatus during the feeding are suppressed than cases where the feeding is performed in the first feed condition and in the second feed condition.
Regarding claim 12, a first frame rotatably supporting a roller constituting the pair of conveyance rollers; and
a second frame formed as an integral part with the first frame or coupled to the first frame, the second frame supporting the print engine.
Further regarding claim 13, a third frame formed as an integral part with the first frame or coupled to the first frame; and
the base end of the arm being pivotally supported by the third frame.
Obvious to one of ordinary skill in the art:
Further regarding claim 5, it would be obvious to one of ordinary skill in the art that the material properties of the pickup roller 2 and the driving shaft 19 has certain vibrational dampening properties. In the condition that there is vibration during step S10, 
Further regarding claim 12, it would be obvious to one of ordinary skill that rollers and the print engine are supported by the internal framework of the printing apparatus for the purpose of coupling the different components together and maintaining their respective positions.
Further regarding claim 13, it would be obvious to one of ordinary skill that the arm of the pickup roller is supported by the internal framework of the printing apparatus for the purpose of coupling the different components together and maintaining their respective positions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate in response to determining that the first timing is during the ejection on the preceding sheet, perform the feeding of the subsequent sheet in a fourth feed condition, the fourth feed condition being a condition that a drive state of the feed roller is different such that vibrations to the image recording apparatus during the feeding are suppressed than cases where the feeding is performed in the first feed condition and in the second feed condition; a first frame rotatably supporting a roller constituting the pair of conveyance rollers; and a second frame formed as an integral part with the first frame or coupled to the first frame, the second frame supporting the print engine; a third frame formed as an integral part with the first frame or coupled to the first frame; and the base end of the arm being pivotally supported by the third frame, as taught by one of ordinary skill, into Taniguchi .
Allowable Subject Matter
Claims 3-4 and 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 3-4 and 8-10 is the inclusion of the limitations of the image recording apparatus according to claim 2 that further include the controller is configured to: determine whether, in a case where the feeding of the subsequent sheet is performed in the second feed condition, the second timing is during the ejection on the preceding sheet; and in response to determining that the second timing is during the ejection on the preceding sheet, perform the feeding of the subsequent sheet in a fourth feed condition, the fourth feed condition being a condition that a drive state of the feed roller is different such that vibrations to the image recording apparatus during the feeding are suppressed than cases where the feeding is performed in the first feed condition and in the second feed condition.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
claim 6 is the inclusion of the limitations of the image recording apparatus according to claim 5 that further include the fourth feed condition is a condition that the subsequent sheet is fed at the second velocity.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 7 is the inclusion of the limitations of the image recording apparatus according to claim 5 that further include the controller is configured to: in response to determining that the first timing is during the ejection on the preceding sheet, determine whether a stacked amount of sheets supported on the tray is larger than or equal to a particular set amount; in response to determining that the stacked amount of sheets is smaller than the set amount, perform the feeding of the subsequent sheet in the fourth feed condition; and in response to determining that the stacked amount of sheets is larger than or equal to the set amount, perform the feeding of the subsequent sheet in the first feed condition.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 11 is the inclusion of the limitations of the image recording apparatus according to claim 1 that further include a motor configured to rotate in a forward direction and in a reverse direction; and a driving transmission mechanism configured to transmit driving force of the motor to the feed roller and the conveyance roller; wherein, when the driving .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





28 December 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853